DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue (USPN 6,403,188) in view of Downs et al. (USPGPub 2005/0084641 A1).

Donahue disclose a label web (Figures; Abstract) comprising: a substrate (Figures 1 and 4, #14); first and second longitudinally spaced label arrays with at least one label array including two or more double-sided adhesive labels removably attached to the substrate (Figures 1 and 4, #11 and 12; Column 2, lines 50 – 59; Column 3, lines 7 – 20); a peelable protective covering web extending generally coextensive with the substrate and removably attached to the first and second label arrays of double-sided adhesive labels in such a manner that the peelable protective covering web is selectively removable to expose the first label array while remaining removably attached to a top surface of the second label array (Figures 1 and 4, #15; Column 4, lines 49 – 65), with both the first and second label arrays remaining removably attached to the substrate (Column 3, line 50 to Column 4, line 34), to thereby facilitate removal of all labels in the first label array as a group with the peelable protective covering web remaining in place over the second label array (Column 3, lines 7 – 20); a layer of a first adhesive disposed on the first side of the least one label array (Column 3, lines 50 – 60; Figures 4 – 7, #23 and 21); a layer of a second adhesive disposed on the second side of the least one label array (Column 3, lines 50 – 60; Figures 4 – 7, #23 and 21) as in claim 1. In claim 5, the first and second label arrays are identical (Figures 1 and 4, #11; Column 3, lines 7 – 20). With regard to claim 6, a delineation between the first and second label arrays is defined by a single die cut (Column 3, lines 18 – 20).  Donahue also discloses a label web (Figures; Abstract) comprising: a substrate defining a longitudinal axis of the substrate extending generally in a feed direction of the label web (Figures 1 and 4, #14), a transverse axis of the substrate extending generally perpendicularly to the longitudinal axis of the substrate (Figures 1 and 4, #14), top and bottom surfaces of the substrate, leading and trailing ends of the substrate, and first and second longitudinally extending edges of the substrate (Figures 1 and 4, #14); first and second longitudinally spaced label arrays of two or more double-sided adhesive labels having bottom surfaces thereof removably attached to the top surface of the substrate and top surfaces (Figures 1 and 4, #11 and 12; Column 2, lines 50 – 59; Column 3, lines 7 – 20); and a peelable protective covering web extending generally coextensive with the substrate and removably attached to the top surfaces of the first and second label arrays of double-sided adhesive labels (Figures 1 and 4, #15; Column 4, lines 49 – 65); Page 4 of 7 a layer of a first adhesive disposed on the first side of the least one label array (Column 3, lines 50 – 60; Figures 4 – 7, #23 and 21); a layer of a second adhesive disposed on the second side of the least one label array (Column 3, lines 50 – 60; Figures 4 – 7, #23 and 21); the first and second label arrays each defining respective leading and trailing edges thereof (Figures 1 and 4, #11 and 12; Column 2, lines 50 – 59; Column 3, lines 7 – 20), with the leading edge of the second label array being disposed longitudinally adjacent the trailing edge of the first label array to form a generally transversely extending delineation between the first and second label arrays (Figures 1 and 4, #11 and 12; Column 2, lines 50 – 59; Column 3, lines 7 – 20); the peelable protective covering web being selectively longitudinally detachable from the top surface of the first label array to the delineation between the first and second label arrays while remaining removably attached to the top surface of the second label array (Figure 2, #29), with both the first and second label arrays remaining removably attached to the substrate, to thereby facilitate removal of all labels in the first label array as a group with the peelable protective covering web remaining in place over the second label array Column 3, lines 7 – 20) as in claim 8.  However, Donahue fails to disclose a layer of a first release agent disposed between the layer of first adhesive and the substrate, the layer of the first release agent having a releasable bond with the layer of first adhesive with a first peel strength; and a layer of a second release agent disposed between the peelable protective covering web and the layer of second adhesive, the layer of the second release agent having a releasable bond with the layer of second adhesive with a second peel strength which is less than the first peel strength.

	Downs et al. teaches an adhesive article (Figures; Abstract) a layer of a first adhesive disposed on a first side of the least one array; a layer of a first release agent disposed between the layer of first adhesive and the substrate, the layer of the first release agent having a releasable bond with the layer of first adhesive with a first peel strength; a layer of a second adhesive disposed on a second side of the least one array; and a layer of a second release agent disposed between the peelable protective covering web and the layer of second adhesive, the layer of the second release agent having a releasable bond with the layer of second adhesive with a second peel strength which is less than the first peel strength (Paragraphs 0057 – 0061) for the purpose of having differential release properties (Paragraph 0061).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a first release agent with a releasable bond with the first adhesive and a second release agent with a release bond with a second adhesive which is less than the first peel strength in Donahue in order to have differential release properties as taught Downs et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donahue (USPN 6,403,188) in view of Downs et al. (USPGPub 2005/0084641 A1) as applied to claim 1 above, and further in view of Loggins (USPN 4,950,517).

Donahue, as modified with Downs et al., discloses the claimed label web. However, the modified Donahue fails to disclose the substrate forms a roll with sequential first and second label arrays disposed in a longitudinal direction along the roll.  

Loggins teaches a label web (Figures; Abstract) comprising: a substrate (Figures 1 and 3, #12); first longitudinally spaced label arrays with at least one label array including two or more double-sided adhesive labels removably attached to the substrate (Figure 1; Column 2, lines 9 – 24); and a peelable protective covering web extending generally coextensive with the substrate and removably attached to the label arrays of double-sided adhesive labels in such a manner that the peelable protective covering web is selectively removable to expose the first label array while remaining removably attached to the top surface of the second label array (Figure 1 – 3, #32; Column 4, lines 13 – 16), with the label arrays remaining removably attached to the substrate (Figures 1 – 3, #12; Column 3, lines 63 – 68), and the substrate forms a roll with sequential first and second label arrays disposed in a longitudinal direction along the roll (Column 2, line 65 to Column 3, line 5) for the purpose controlling the dispensing of the stickers as needed (Column 2, line 65 to Column 3, line 5).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the substrate in the form of roll in Donahue in order to control the dispensing of the stickers as needed as taught by Loggins.

Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claims 1 – 6 and 8 as anticipated by Donahue have been fully considered and are persuasive.  The rejection of claims 1 – 6 and 8 has been withdrawn. Please see the newly presented rejection of Donahue in view of Downs et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
September 21, 2021